UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 01-1511



In Re: ANTHONY LAMBERT, SR.,

                                                         Petitioner.




       On Petition for Writ of Mandamus.    (CA-00-60-2-BO)


Submitted:   July 31, 2001             Decided:   September 10, 2001


Before WIDENER, WILKINS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anthony Lambert, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Lambert, Sr., initiated an action against Edward E.

Webb, Kevin L. Byrd, and Gates County, North Carolina (the “Gates

County Defendants”), as well as against Trooper E. W. Jones and

Fidelity and Deposit Company of Maryland, alleging state tort

claims   and   federal   constitutional    violations   stemming   from

Lambert’s arrest at a road block.         The Gates County Defendants

removed the case to federal court.    Lambert then filed an amended

complaint that was identical to his original complaint except that

references to the United States Constitution and 42 U.S.C.A. § 1983

(West Supp. 2000) were omitted and sometimes replaced with refer-

ences to North Carolina law.    He then filed a motion to remand the

case to state court.     The district court denied the motion and

Lambert appealed.   This court granted the Gates County Defendants’

motion to dismiss the appeal as interlocutory.

     Lambert then brought this petition for a writ of mandamus

seeking an order directing the district court to remand the action

to state court in North Carolina. Where there is another available

remedy, mandamus relief is not available.       In re Beard, 811 F.2d

818, 826 (4th Cir. 1987).     Lambert has another available remedy,

namely to appeal any unfavorable final district court decision.

See Caterpillar Inc. v. Lewis, 519 U.S. 61, 74 (1996) (by timely

filing motion for remand, litigant did all that was required to

preserve his objection to removal). Accordingly, we deny Lambert’s


                                  2
motion to proceed in forma pauperis and deny mandamus relief.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                3